Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 1 of 32

EXHIBIT °2”
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 2 of 32
4/7/2021 4:26 PM

10

1i

12

13

14

1S

16

17

18

19

20

21

22

23

24

25

26

27

28

SEI

BOYD B. MOSS III, ESQ.
Nevada Bar No. 8856
boyd@mossberglv.com

JOHN C. FUNK, ESQ.

Nevada Bar No. 9255
john@mossberglv.com

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Telephone: (702) 222-4555
Facsimile: (702) 222-4556
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA
CHRISTIAN O’DELL, CASE NO. A-21-832479-C
DEPT. NO.
Plaintiff,

Vv.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COMPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS III through X, inclusive,

Defendants.

 

 

 

 

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN TWENTY ONE

SUMMONS

(21) DAYS. READ THE INFORMATION BELOW:

ALBERTSON’S LLC

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you

for the relief set forth in the Complaint.

l, If you intend to defend this lawsuit, within twenty one (21) days after this Summons is

served on you, exclusive of the day of service, you must do the following:

 
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 3 of 32

(a) File with the Clerk of this Court, whose address is shown below, a formal written
response to the Complaint in accordance with the rules of the Court, with the
appropriate filing fee.

(b) Serve a copy of your response upon the attorney whose name and address is
shown below.

. Unless you respond, your default will be entered upon application of the Plaintiff(s) and

failure to so respond will result in a judgment of default against you for the relief
demanded in the Complaint, which could result in the taking of money or property or
other relief requested in the Complaint.

If you intend to seek the advice of an attorney in this matter, you should do so promptly
so that your response may be filed on time.

 

   
  

 

10
The State of Nevada, its political subdivisions, agencies, officers, employees, board
11 members, commission members and legislators each have forty-five (45) days after
service of this Summons within which to file an Answer or other responsive pleading to
7 the Complaint.
** || DATED this "% ___ day of April, 2021.
14 STEVEN D. GRIERSON
Respectfully Submitted By: CLERK OF COURT
15
16 MOSS BERG INJURY LAWYERS . =a
a 4/8/2021
Deputy Clerk Date
18 || BOY) B. MOS I, ESQ. : :
Nevada Bay No/885 Demond Palmer
19 v.coin
29 || JOHN C. FUNK, ESQ.

 

Nevada Bar No. 9255

21 || john@mossberglv.com

MOSS BERG INJURY LAWYERS
22 || 4101 Meadows Lane

Las Vegas, Nevada 89107
Telephone: (702) 222-4555

24 || Facsimile: (702) 222-4556
Attorneys for Plaintiff

23

25

26

27

28

 

 

 
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 4 of 32

20

2l

22

23

24

25

26

27

28

 

 

COMP

BOYD B. MOSS HI, ESQ.
Nevada Bar No. 8856
boyd@mossberglv.com

JOHN C. FUNK, ESQ.

Nevada Bar No. 9255
john@mossberglv.com

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Telephone: (702) 222-4555
Facsimile: (702) 222-4556
Attorneys for Plaintiff

Electronically Filed
41/7/2021 4:25 PM
Steven D. Grierson

Ks OF THE E p

CASE. NO: A-21-832479-C

Department

DISTRICT COURT

CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,
Plaintiff,
Vv,

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COMPANY, a Nevada
Corporation; DOES II] through X; and ROE
CORPORATIONS III through X, inclusive,

Defendants.

 

 

CASE NO.
DEPT. NO.

COMPLAINT

Plaintiff, CHRISTIAN O’DELL, by and through her attorneys, BOYD B. MOSS III,

ESQ., and JOHN C. FUNK, ESQ., of the law firm of MOSS BERG INJURY LAWYERS, and

for her causes of action against Defendant, hereby alleges as follows:

1. That at all times relevant to these proceedings, Plaintiff, CHRISTIAN O’DELL

(hereinafter referred to as “Plaintiff’) was and is a resident of Clark County, Nevada.

 

26
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 5 of 32

20

21

22

23

24

25

26

27

28

 

 

2. Plaintiff is informed, believes, and thereon alleges that at all times relevant to
these proceedings, Defendant, ALBERTSON’S LLC (hereinafter referred to as “Defendant”),
was and is a Foreign Limited-Liability Company, organized and existing pursuant to the laws of
the State of Nevada, and AMUonized to do and doing business in Clark County, Nevada, as
ALBERTSONS, located at 2835 South Nellis, Las Vegas, Nevada 89130 (hereinafter referred to
as “Subject Premises”). _

3. Plaintiff is informed, believes, and thereon alleges that at all times relevant to
these proceedings, Defendant, DOE EMPLOYEE was and is a citizen and resident of Nevada
and an unknown employee of Defendant, ALBERTSONS and was responsible for inspecting
and/or maintaining the Subject Premises. Plaintiff will ask leave of this Court to amend her
Complaint to insert the true names and capacities of DOE EMPLOYEE when the same have
been fully ascertained.

4, Plaintiff is informed, believes, and thereon alleges that at all times relevant to
these proceedings, Defendant, DOE STORE MANAGER was and is a citizen and resident of
Nevada and an unknown store manager of Defendant, ALBERTSONS and was responsible for
managing, inspecting and/or maintaining the Subject Premises and making sure the Subject
Premises is safe and free from hazardous conditions for guests. Plaintiff will ask leave. of this
Court to amend her Complaint to insert the true names and capacities of DOE STORE
MANAGER when the same have been fully ascertained.

a) Plaintiff is informed, believes, and thereon alleges that at all times relevant to
these proceedings, Defendant, ROE MAINTENANCE COMPANY was and is a Nevada
Corporation organized and existing pursuant to the laws of the State of Nevada and was

responsible for inspecting and/or maintaining the Subject Premises. Plaintiff will ask leave of

this Court to amend her Complaint to insert the true names and capacities of ROE

 
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 6 of 32

20

2

22

23

24

25

26

27

28

 

 

MAINTENANCE COMPANY when the same have been fully ascertained.

6. Plaintiff is informed, believes, and thereon alleges that at all times relevant to
these proceedings, Defendant, -ROE CONSTRUCTION COMPANY was and is a Nevada
Corporation organized and existing pursuant to the laws of the State of Nevada and was
responsible for the construction on the Subject Premises. Plaintiff will ask leave of this Court to
amend her Complaint to insert the true names and capacities of ROE CONSTRUCTION
COMPANY when the same have been fully ascertained.

7. That the true names and capacities, whether individual, corporate, associate or
otherwise of Defendants named herein as DOES III through X are unknown to Plaintiff who,
therefore, sues said Defendants by said fictitious names. Plaintiff is informed, believes, and
thereon alleges that each of the Defendants designated as DOES are responsible in some manner
for the events and happenings referred to herein, specifically for creating and/or allowing a
hazardous condition to exist on the Subject premises, which caused damages proximately to
Plaintiff as herein alleged. Plaintiff will ask leave of this Court to amend her Complaint to insert
the true names and capacities of DOES III through X when the same have been fully ascertained
and to join such Defendants in this action. At all times mentioned herein, each Defendant was
acting as the agent, servant, and/or employee of each other Defendant.

8, That the true names and capacities, whether individual, corporate, associate or
otherwise of Defendants named herein as ROE CORPORATIONS III through X are unknown
to Plaintiff who, therefore, sues said Defendants by said fictitious names. Plaintiff is informed,
believes, and thereon alleges that each of the Defendants designated as ROE CORPORATIONS
are responsible in some manner for the events and happenings referred to herein, specifically for
creating and/or allowing a hazardous condition to exist on the Subject Premises, which caused

damages proximately to Plaintiff as herein alleged. Plaintiff will ask leave of this Court to

 
 

 

Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 7 of 32

20
21
22
23
24
25

26
27

28

 

 

amend her Complaint to insert the true names and capacities of ROE CORPORATIONS II
through X when the same have been fully ascertained and to join such Defendants in this action.
At all times mentioned herein, each Defendant was acting as the agent, servant, and/or

employee of each other Defendant.

9. That on or about December 28, 2019, Plaintiff was a guest on the Subject
Premises, commonly known as ALBERTSONS.

10. At that same time and place, Defendants, and each of them, carelessly and
negligently created, owned, controlled, inspected, and/or maintained the Subject Premises in an
unstable and dangerous manner so as to allow a hazardous condition to exist on the Subject
Premises, specifically, improperly secured floorboards with exposed holes in the ground due to
sewage back up, in a designated walkway, where Defendants were aware people would be
walking, which caused Plaintiff to lose her balance and her body to twist, which caused Plaintiff
to sustain serious injuries and damages.

Il. That as a direct and proximate result of Defendants’ and/or their
employee’s/agent’s negligent acts and/or omissions and/or breach of duty, Defendants forced
Plaintiff to encounter a dangerous condition by creating and/or leaving unsecured floorboards
with exposed holes in the ground on the Subject Premises, in a designated walkway causing
Plaintiff to lose her balance and her body to twist, thereby causing Plaintiff to sustain injuries.

12. Defendants, and each of them, carelessly and negligently failed to warn of a
hazard and failed to fix it, with respect to the Subject Premises, thereby forcing Plaintiff to
encounter a dangerous condition on the Subject Premises, resulting in Plaintiff sustaining
serious injuries and damages.

13. That as a further direct and proximate result of the negligence, carelessness, and

recklessness of Defendants, and each of them, Plaintiff sustained severe and debilitating injuries

 

 
 

 

Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 8 of 32

20

2\

22

23

24

25

26

27

28

 

 

to her right knee, hips, among others, all or some of which conditions may be permanent or
disabling in nature, causing general damages in an amount to be determined at trial.

14. | This Court has subject matter jurisdiction over this matter pursuant to NRS
4.370(1), as the matter in controversy exceeds Fifteen Thousand Dollars ($15,000.00) exclusive
of attorney’s fees, interest, and costs. |

15. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, and each of them, Plaintiff was required, and will be required in the
future, to incur expenses for medical care and treatment and costs incidental thereto in an
amount to be determined.

16. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, and each of them, Plaintiff has incurred substantial out-of-pocket
expenses, including, but not limited to, money spent for prescriptions, medication, and
uncovered medical expenses.

17. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, and each of them, Plaintiff has endured physical and emotional pain
and suffering. It is further expected that Plaintiff will be forced to endure future physical and
emotional pain associated with her continued medical treatment, recuperation, physical therapy
and limitations associated with her injuries into the foreseeable future.

18. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, and each of them, Plaintiff has suffered and continues to suffer a
significant deterioration in Plaintiff's enjoyment of life and lifestyle.

19. That as a further direct and proximate result of the negligence, carelessness, and
recklessness of Defendants, and each of them, Plaintiff has suffered and continues to suffer a

significant deterioration in her ability to work, limiting her employment and resulting in lost

 

 

 
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 9 of 32

20
21
22
23
24
25
26
27

28

 

 

wages and diminished earning capacity, both past and future.
20.‘ That Plaintiff has had to retain the services of an attorney to prosecute this action
and is, therefore, entitled to reasonable attorney’s fees and costs of suit incurred herein.
WHEREFORE, Plaintiff, expressly reserving the right to amend her Complaint at the
time of trial of the actions herein to include all items of damages not yet ascertained, demands
judgment against Defendants, and each of them, as follows:
1. . General damages in an amount in excess of $15,000.00;
De Damages for costs of medical care and treatment and costs incidental thereto,
when the same have been fully ascertained;
oe Damages for loss of earnings and future earning capacity when the same have
been fully ascertained; |
4. For a sum to be determined by the trier of fact for loss of enjoyment of life
pursuant to Banks v. Sunrise Hosp., 120 Nev. 822, 836 (2004);
5. Reasonable attorney’s fees and costs of suit incurred herein; and
6. For such other and further relief as the Court may deem proper in the premises.
DATED this_£ day of April, 2021.

MOSS BERG INJUKY/LAWYERS

» Uf

JOHN C. FUNK, ESQ.
Nevada Bar No. 9255
john@mossberg!v.com

4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Attorneys for Plaintiff

    

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

702.380.0007 | F. 702.380.2964

T.

LAW FIRM

Case ?:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 10 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Electronically Filed
4/26/2021 8:56 AM
Steven D. Grierson

ANS CLERK OF THE COU
LEW BRANDON, JR., ESQ. ( ed Pbname

Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL. brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

ALBERTSONS, LLC d/b/a ALBERTSONS

DISTRICT COURT
CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,

Plaintiff, CASE NO.: A-21-832479-C
DEPT. NO.: 26
VS.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS III through X, inclusive,

 

Defendants.

 

DEFENDANT, ALBERTSONS, LLC d/b/a ALBERTSONS’ ANSWER TO
PLAINTIFF’S COMPLAINT

COMES NOW, Defendant, ALBERTSONS, LLC d/b/a ALBERTSONS, by and through

its undersigned attorney, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and HOMERO

Page 1 of 5
Case Number: A-21-832479-C

 
T. 702.380.0007 | F. 702.380.296-+4

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case 9:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 11 of 32

1 GONZALEZ, ESQ., of BRANDON | SMERBER LAW FIRM, and hereby answers the Plaintiff's

7 Complaint on file herein as follows:

; 1. Answering Paragraphs 1, 3, 4, 5, 6, 7, 8, 9, 10, 12 and 14 of Plaintiff's Complaint on
file herein, Defendant is without sufficient knowledge or information to form a belief as to the
6 truth or falsity of the said allegations and therefore denies same.

7 2. Answering Paragraph 2 of Plaintiff's Complaint on file herein, “Plaintiff is
8 informed, believes, and thereon alleges that at all times relevant to these proceedings, Defendant,
° ALBERTSON’S LLC (hereinafter referred to as “Defendant”), was and is a Foreign Limited-
. Liability Company”, Defendant admits the allegations contained therein. As to “organized and
Pe existing pursuant to the laws of the State of Nevada, Defendant denies the allegations contained

13 || therein. As to “and authorized to do and doing business in Clark County, Nevada, as

14 || ALBERTSONS, located at 2835 South Nellis, Las Vegas, Nevada 89130 (hereinafter referred to

 

 

 

S las “Subject Premises”)”, Defendant admits the allegations contained therein.
16
3. Answering Paragraphs 11, 13, 15, 16, 17, 18, 19 and 20 of Plaintiff's Complaint on
17
Ig file herein, Defendant denies each and every allegation contained therein.
19 AFFIRMATIVE DEFENSES
20 FIRST AFFIRMATIVE DEFENSE
1 Plaintiff's Complaint fails to state a claim against Defendant upon which relief can be
22
granted.
23
7 SECOND AFFIRMATIVE DEFENSE
25 Defendant alleges that at the time and place alleged in Plaintiff's Complaint, Plaintiff did

26 ||not exercise ordinary care, caution or prudence for the protection of herself and any damages
27 |! complained of by the Plaintiff in her Complaint, were directly or proximately caused or

28
contributed to by the fault, failure to act, carelessness and negligence of Plaintiff.

Page 2 of 5

 

 

 
BRANDON | SMERBER

a
a=
a Ss
n =
Oo <z
sO
Ze
a
n
my EZ
Zs
oo
>» &
~ &
jo
at
mS
= =

T. 702.380.0007 | F. 702.880.2964

LAW FIRM

Case 2.

10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

(21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 12 of 32

THIRD AFFIRMATIVE DEFENSE
Defendant alleges that the Plaintiff assumed whatever risk or hazard existed at the time of|
this incident, if any there were, and was therefore responsible for the alleged damage suffered and
further that the Plaintiff was guilty of negligence of her own act which caused or contributed to
by the fault, failure to act, carelessness or negligence of Plaintiff.
FOURTH AFFIRMATIVE DEFENSE
All the risks and dangers involved in the factual situation described in Plaintiff’s
Complaint, ifany there were, were open, obvious and known to the Plaintiff and by reason thereof,
Plaintiff assumed the risks and dangers inherent thereto.
FIFTH AFFIRMATIVE DEFENSE
Defendant alleges that the negligence of the Plaintiff exceeded that of the Defendant, and
that the Plaintiff is thereby barred from recovery.
SIXTH AFFIRMATIVE DEFENSE
Pursuant to NRCP 11, as amended: All possible affirmative defenses may not have been
alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the filing
of Defendant's Answer, and therefore, Defendant reserves the right to amend this Answer to allege
additional affirmative defenses if subsequent investigation warrants.
SEVENTH AFFIRMATIVE DEFENSE
The damages sustained by Plaintiff, if any, were caused by the acts of third persons who
were not agents, servants or employees of this answering Defendant and who were not acting on
behalf of this answering Defendant in any manner or form and as such, this Defendant is not liable

in any matter to the Plaintiff.

Page 3 of 5

 

 
139 FE. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119
T. 702.380.0007 | F. 709.380.2964

BRANDON | SMERBER
LAW FIRM

Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 13 of 32

10

11

12

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

EIGHTH AFFIRMATIVE DEFENSE
Defendant at all times relevant to the allegations contained in Plaintiff's Complaint, acted
with due care and circumspection in the performance of any and all duties imposed on it.
NINTH AFFIRMATIVE DEFENSE
That it has been necessary of the Defendant to employ the services of an attorney to defend
the action and a reasonable sum should be allowed Defendant for attorney’s fees, together with
costs of suit incurred herein.
TENTH AFFIRMATIVE DEFENSE
Plaintiff has failed to mitigate her alleged damages, and, to the extent of such failure to
mitigate any damages awarded to Plaintiff, should be reduced accordingly.
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiff’s claims are barred by applicable statutes of limitations.

TWELFTH AFFIRMATIVE DEFENSE

 

Defendant objects as to authentication, foundation and genuineness of all of Plaintiff's
medical providers and documents listed or presented by Plaintiff.
WHEREFORE, Defendant, ALBERTSONS, LLC d/b/a ALBERTSONS, prays as
follows:
1. That Plaintiff take nothing by way of her Complaint on file herein;
2. For reasonable attorney’s fees and costs of suit incurred herein; and
H/
HI
/I/

Ii

Page 4 of 5

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.380.2964

LAW FIRM

Case 2

10

11

12

13

14

15

16

19

20

21

22

23

24

25

26

27

28

 

 

(21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 14 of 32

3. For such other and further relief as the Court may deem just and proper in the premises.
DATED this 26" day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 26, 2021, I served a copy of the
foregoing DEFENDANT, ALBERTSONS, LLC d/b/a ALBERTSONS’ ANSWER TO
PLAINTIFF’S COMPLAINT through the Court’s ECF electronic filing system, upon the
following:

BOYD B. MOSS ITI, ESQ.

Nevada Bar No. 8856

JOHN C. FUNK, ESQ.

Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS

4101 Meadows Lane, Suite 110

Las Vegas, Nevada 89107

702-222-4555

Facsimile — 702-222-4556

Attorneys for Plaintiff,

CHRISTIAN O’DELL
/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 5 of 5

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case 2

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

(21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 15 of 32

Electronically Filed
4/26/2021 8:57 AM
Steven D. Grierson

IAFD CLERK OF THE FH
LEW BRANDON, JR., ESQ. '

Nevada Bar No. 5880

ANDREW GUZIK, ESQ.

Nevada Bar No. 12758

HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

| brandon@bsnv.law
a.guzik(@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS

DISTRICT COURT
CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,

Plaintiff, CASE NO.: A-21-832479-C
DEPT. NO.: 26
VS.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COPANY, a Nevada
Corporation; DOES HI through X; and ROE
CORPORATIONS II through X, inclusive,

 

Defendants.

 

INITIAL APPEARANCE FEE DISCLOSURE
(NRS CHAPTER 19)

Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted
for parties appearing in the above-entitled action as indicated below:

1. ALBERTSONS, LLC., Defendant... cee ree $223.00

Page | of 2
Case Number: A-21-832479-C

 

 
139k. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.380.2964

LAW FIRM

Case ?

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

121-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 16 of 32

TOTAL REMITTED.....cssssssssssssssssssessssssssssssesssasencenees $223.00
DATED this 26" day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS

 

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 26, 2021, I served a copy of the

foregoing INITIAL APPEARANCE FEE DISCLOSURE through the Court’s ECF electronic
filing system, upon the following:

BOYD B. MOSS III, ESQ.
Nevada Bar No. 8856

JOHN C. FUNK, ESQ.
Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
702-222-4555

Facsimile — 702-222-4556
Attorneys for Plaintiff,
CHRISTIAN O’DELL

/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 2 of 2

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.380.2964

LAW FIRM

Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

'21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 17 of 32

Electronically Filed
4/26/2021 8:59 AM
Steven D. Grierson

DMJT CLERK OF THE oF
LEW BRANDON, JR., ESQ. '

Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile
Lbrandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

ALBERTSONS, LLC d/b/a ALBERTSONS

DISTRICT COURT
CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,

Plaintiff, CASE NO.: A-21-832479-C
DEPT. NO.: 26
vs.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS III through X, inclusive,

Defendants.

 

 

DEMAND FOR JURY TRIAL
COMES NOW, Defendant, ALBERTSONS, LLC, d/b/a ALBERTSONS. by and

through its attorney of record, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and

Page | of 2
Case Number: A-21-832479-C

 

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case J

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 18 of 32

HOMERO GONZALEZ, ESQ., of BRANDON | SMERBER LAW FIRM, and hereby demands
a Jury Trial in the above-entitled action.
DATED this 26" day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 26, 2021, I served a copy of the
foregoing DEMAND FOR JURY TRIAL through the Court’s ECF electronic filing system,
upon the following:

BOYD B. MOSS ITI, ESQ.
Nevada Bar No. 8856

JOHN C. FUNK, ESQ.
Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
702-222-4555

Facsimile — 702-222-4556
Attorneys for Plaintiff,
CHRISTIAN O’DELL

/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 2 of 2

 
139. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 709.880.2964

LAW FIRM

Case 7

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 19 of 32

CSRE

LEW BRANDON, JR., ESQ.

Nevada Bar No. 5880

ANDREW GUZIK, ESQ.

Nevada Bar No. 12758

HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile
l.brandon(@bsnv.law

a.guzik(@bsnv.law

h.gonzalez@bsnv.law

Attorneys for Defendant,

ALBERTSONS, LLC d/b/a ALBERTSONS

 

Electronically Filed
4/26/2021 9:00 AM
Steven D. Grierson

we OF THE we

DISTRICT COURT
CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,
Plaintiff,
vs,

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS II through X, inclusive,

Defendants.

 

CASE NO.: A-21-832479-C
DEPT. NO.: 26

CONSENT TO SERVICE BY ELECTRONIC MEANS THROUGH E-FILING
PROGRAM

The undersigned parties hereby consent to service of documents by electronic means

through the Court’s e-filing program on behalf of the following parties: ALBERTSONS, LLC

d/b/a ALBERTSONS.

Page 1 of 3
Case Number: A-21-832479-C

 
189 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case 4|21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 20 of 32

1 Documents served by electronic means must be transmitted to the following persons at
2 the e-mail addresses listed: |.brandon@bsnv.law; a.guzik@bsnv.law; and h.gonzalez@pbsnv.law.

It is my understanding that the attachments may be transmitted to the program in any

4
format and will be converted to a PDF file before service is effected.
5
6 The undersigned also acknowledges that this Consent does not require service by

7 electronic means unless the serving party elects to do so.

 

T. 702.380.0007 | F. 702.380.2964

8 DATED this 26" day of April, 2021.

: BRANDON | SMERBER LAW FIRM

10
/s/ Lew Brandon, Jr... Esq.

U LEW BRANDON, JR., ESQ.

a Nevada Bar No. 5880
ANDREW GUZIK, ESQ.

13 Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.

14 Nevada Bar No. 15231

7 139 E. Warm Springs Road

Las Vegas, Nevada 89119

16 Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS
17
Ht
18
19 |P///
20 || ///
at yal
22
M1
23
Mf
24
a5 || ///
26 |} ///
27 Will
28

Page 2 of 3

 

 

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case

15
16
17
18
19
20
21
22
23
24
25
26
27

28

4

 

 

:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 21 of 32

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 26, 2021, I served a copy of the
foregoing CONSENT TO SERVICE BY ELECTRONIC MEANS THROUGH E-FILING
PROGRAM through the Court’s ECF electronic filing system, upon the following:

BOYD B. MOSS III, ESQ.

Nevada Bar No. 8856

JOHN C. FUNK, ESQ.

Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS

4101 Meadows Lane, Suite 110

Las Vegas, Nevada 89107

702-222-4555

Facsimile — 702-222-4556

Attorneys for Plaintiff;

CHRISTIAN O’DELL
/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 3 of 3

 
{39 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.880.2964

LAW FIRM

Case 2

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

'21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 22 of 32

Electronically Filed
4/26/2021 9:02 AM
Steven D. Grierson

DSST CLERK OF THE
LEW BRANDON, JR., ESQ. ,

Nevada Bar No. 5880

ANDREW GUZIK, ESQ.

Nevada Bar No. 12758

HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231]

BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL. brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

ALBERTSONS, LLC d/b/a ALBERTSONS

DISTRICT COURT
CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,

Plaintiff, CASE NO.: A-21-832479-C
DEPT. NO.: 26
vs.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS III through X, inclusive,

 

Defendants.

 

DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1
The undersigned counsel of record for Defendant, ALBERTSONS, LLC., A

DELAWARE LIMITED LIABILITY COMPANY hereby certifies that to their knowledge,

Page 1 of 2

 

 

Case Number: A-21-832479-C
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 2

10

1]

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

(21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 23 of 32

ALBERTSONS, LLC.’s parent company is Albertson’s Holding, LLC., a Delaware limited
liability company, and is not publicly traded.
There are no other known interested parties other than those identified.
DATED this 26" day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 26, 2021, I served a copy of the

foregoing DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1 through the Court’s ECF
electronic filing system, upon the following:

BOYD B. MOSS III, ESQ.
Nevada Bar No. 8856

JOHN C. FUNK, ESQ.
Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
702-222-4555

Facsimile — 702-222-4556
Attorneys for Plaintiff,
CHRISTIAN O’DELL

/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 2 of 2

 

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 709.380.2964

LAW FIRM

Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

'21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 24 of 32

Electronically Filed
4/26/2021 9:03 AM
Steven D. Grierson

REOT CLERK OF THE we,
LEW BRANDON, JR., ESQ. :

Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

|. brandon@bsnv.law

a.guzik@bsny.law
h.gonzalez@bsnv.law

Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS

DISTRICT COURT
CLARK COUNTY, NEVADA

CHRISTIAN O’DELL,

Plaintiff, CASE NO.: A-21-832479-C
DEPT. NO.: 26
vs.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident; DOE
STORE MANAGER, a Nevada Resident;
ROE MAINTENANCE COMPANY, a
Nevada Corporation; ROE
CONSTRUCTION COPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS III through X, inclusive,

 

Defendants.

 

NRCP 16.1(A)(1)(C) REQUEST FOR COMPUTATION OF DAMAGES AND
DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP 16.1(a)(1)(A)(iii)
REQUEST FOR MEDICAL PROVIDER IDENTITY
Pursuant to NRCP 16.1(a)(1)(C), Defendant, ALBERTSONS, LLC d/b/a

ALBERTSONS, hereby requests that Plaintiff, CHRISTIAN O’DELL, provide, within 30 days

Page | of 3
Case Number: A-21-832479-C

 
139 I. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

TY. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 25 of 32

of this Request, a computation of any and all categories of damages claimed by Plaintiff, including
making available for inspection and copying as under Rule 34 the documents or other evidentiary
matter, not privileged or protected from disclosure, on which such computation is based, including
materials bearing on the nature and extent of injuries suffered.
DATED this 26" day of April, 2021.
BRANDON | SMERBER LAW FIRM
/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
139 E. Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,
ALBERTSONS, LLC d/b/a ALBERTSONS
Mf
Hl
Mf
Mt
H/
Hf
Mt
Hl
HI
Mf

Hf

Page 2 of 3

 
T. 702.380.0007 | F. 702.380.2964

139 LE. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

[21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 26 of 32

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 26, 2021, 1 served a copy of the
foregoing NRCP 16.1(A)(1)(C) REQUEST FOR COMPUTATION OF DAMAGES AND
DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP 16.1(a)(1)(A)(iii)
REQUEST FOR MEDICAL PROVIDER IDENTITY through the Court’s ECF electronic
filing system, upon the following: |

BOYD B. MOSS ITI, ESQ.
Nevada Bar No. 8856

JOHN C. FUNK, ESQ.
Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
702-222-4555

Facsimile — 702-222-4556
Attorneys for Plaintiff,
CHRISTIAN O’DELL

/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 3 of 3

 

 

 
Case

19
20
21
22
23
24
25
26
27

28

ABREA

BOYD B. MOSS III, ESQ.
Nevada Bar No. 8856
boyd@mossberglv.com

JOHN C. FUNK, ESQ.

Nevada Bar No. 9255

MOSS BERG INJURY LAWYERS
4101 Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Telephone: (702) 222-4555
Facsimile: (702) 222-4556
Attorneys for Plaintiff

CHRISTIAN O’DELL,
Plaintiff,
Vv.

ALBERTSON’S LLC, a Foreign Limited-
Liability Company, d/b/a ALBERTSONS;
DOE EMPLOYEE, a Nevada Resident;
DOE STORE MANAGER, a Nevada
Resident; ROE MAINTENANCE
COMPANY, a Nevada Corporation; ROE
CONSTRUCTION COMPANY, a Nevada
Corporation; DOES III through X; and ROE
CORPORATIONS III through X, inclusive,

Defendants.

 

 

exempted from arbitration, as this case:

 

 

Case Number: A-21-832479-C

DISTRICT COURT

CLARK COUNTY, NEVADA

Pursuant to Nevada Arbitration Rules 3 and 5, Plaintiff, CHRISTIAN O’DELL by and
through her attorneys of record, BOYD B. MOSS III, ESQ., and JOHN C. FUNK, ESQ, of the

law firm of MOSS BERG INJURY LAWYERS, hereby request the above-entitled matter be

2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 27 of 32

Electronically Filed
5/17/2021 1:52 PM
Steven D. Grierson

Ke OF THE E b

CASE NO. A-21-832479-C
DEPT. NO. 26

REQUEST FOR EXEMPTION
FROM ARBITRATION

 
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 28 of 32

 

| 1. Presents a significant issue of public policy;

2 2. X___ Involves an amount in excess of $50,000, exclusive of interest and costs;
3

4 a Presents unusual circumstances which constitute good cause for removal
: from the program.

6 . I.

7 A SPECIFIC SUMMARY OF THE FACTS WHICH SUPPORTS PLAINTIFF’S

: CONTENTION FOR EXEMPTION

 

g || A: A SUMMARY OF THE FACTS WHICH SUPPORTS PLAINTIFF’S REQUEST
FOR EXEMPTION IS AS FOLLOWS:

On or about December 28, 2019, Plaintiff was a guest at ALBERTSON’S, located at 2835
South Nellis, Las Vegas, Nevada 89130 (hereinafter referred to as “Subject Premises”) where
13 || Defendants, ALBERTSONS, DOE EMPLOYEE, DOE STORE MANAGER, ROE
14 |)MAINTENANCE COMPANY, and/or ROE CONSTRUCTION COMPANY (hereinafter,

“Defendants”) failed to properly maintain and/or inspect the Subject Premises, allowing a

16 , . : i ,

hazardous condition to exist thus forcing Plaintiff to encounter a dangerous condition. Defendants
17

act of leaving unsecured floorboards in a designated walkway on exposed holes in the ground,
18
19 due to a sewage back up on the Subject Premises without warning or an attempt to fix directly

20 |}and proximately caused Plaintiff to lose her balance and her body to twist sustaining severe

21 || injuries to her right knee and hip.

22 As a direct result of Defendants negligence, Plaintiff suffered severe and debilitating injuries,

23
all or some of which conditions may be permanent and disabling in nature, which affect her ability
24

95 to work and her ability to engage in the enjoyment of life.
26
27

28

 

 

 
Case

20
21
22
23
24
25
26
27

28

2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 29 of 32

B. PLAINTIFF’S SEVERE AND/OR PERMANENT INJURIES AS DIAGNOSED BY
HER HEALTHCARE PROVIDERS ARE SUMMARIZED AS FOLLOWS:

Due to subject Incident, Ms. O’Dell had to undergo several procedures, including a

surgical right knee arthroscopy performed by Doctor Bernard Ong, M.D. During the course of

her treatment, Plaintiff has been diagnosed with the following incident related injuries:
1. Moderate tendinosis of quadriceps 5. Knee sprain
tendon at its insertion with quadriceps 6. Right knee pain
fat pad edema 7. Tear of lateral meniscus of right knee
2. Mild tendinosis of the patellar tendon 8. Chondromalacia of patellofemoral
3. 5mm Articular Cartilage Defect in the joint

lateral facet of the patella 9. Traumatic arthropathy of right knee
4, 5.5 mm osteochondral defect

C, POST-INJURY MEDICAL SPECIALS INCURRED TO DATE OF WHICH

 

PLAINTIFF’S COUNSEL IS AWARE:
Plaintiff states that her Incident-related medical specials received to date are:

Medical Provider: | Treatment Dates: Amount:
Clark Schillinger Emergency Group — Dignity | 12/30/2019 $747.00
_ Health St, Rose Dominican Sahara Campus |
Dignity Health — St. Rose Dominican Sahara 12/30/2019 $4,317.85

Bernard Ong, M.D. 01/17/2020 — 10/05/2020 $20, 975.00

Las Vegas Radiology 01/30/2020 $1, 650.00

Rapid Rehab Physical Therapy _ 03/12/2020 — 10/26/2020 $5,680.00

Valley Anesthesiology Consultants | 06/23/2020 $1,400.00

All Medical | 06/23/2020 $2,900.00

Affinity Surgery Center | 06/23/2020 $47,200.00

TOTAL: $86,617.71

Plaintiff states that her approximate total medical bills received to date are $86,617.71.

Additionally, Plaintiff’s general damages are in an amount in excess of $15,000.00 and will be

 

 

 
Case

19
20
21
22
23
24
25
26
27

28

 

 

:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 30 of 32

determined at the time of the trial in this matter. Plaintiff reserves the right to supplement this
computation of damages as additional information becomes available.

As is evidenced by the serious and permanent injuries diagnosed by Plaintiff’s healthcare
providers, together with the significant medical expenses incurred by the Plaintiff, Plaintiff's case
clearly has a probable jury award value well in excess of $50,000.00, Accordingly, and pursuant
to NAR 3, this matter is appropriately exempted from the Court Annexed Arbitration Program.

Based upon the foregoing, I hereby certify pursuant to N.R.C.P. 11 this case to be within
the exemption marked above, and I am aware of the sanctions which may be imposed against any
attorney or party who without good cause or justification attempts to remove a case from the
arbitration program.

H/
Mf

Ml

 
Case 2:

20

2)

22

23

24

25

26

27

28

 

 

21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 31 of 32

I further certify pursuant to NRS Chapter 239B and NRS 603A.040 that this document
and any attachments thereto do not contain personal information including, without limitation,
home address/phone number, social security number, driver’s license number or identification
card number, account number, PIN numbers, credit card number or debit card number, in
combination with any required security code, access code or password that would permit access

to the person’s financial account.

DATED this \/ day of May, 2021,

MOSS TT LAWYERS
BOYD 7 I ESQ.
Nevada/Bar)N

boyd(@in: dcbeli 1¥,.com

JOHN C. FUNK, ESQ.

Nevada Bar No. 9255
john@mossberglv.com

410! Meadows Lane, Suite 110
Las Vegas, Nevada 89107
Telephone: (702) 222-4555
Facsimile: (702) 222-4556
Attorneys for Plaintiff

 
Case 2:21-cv-00998-RFB-BNW Document 1-2 Filed 05/25/21 Page 32 of 32

| CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b) and Administrative Order 14-02 of the Eighth Judicial District
Court, I hereby certify that 1 am an employee of MOSS BERG INJURY LAWYERS and that on
the AZ. day of May, 2021, I served the above and foregoing REQUEST FOR
¢ || EXEMPTION FROM ARBITRATION on the following parties in compliance with the
7 || Nevada Electronic Filing and Conversion Rules:

8 LEW BRANDON, JR., ESQ.

BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

10 Las Vegas, Nevada 89119

Attorneys for Defendant

11 ALBERTSONS, LLC d/b/a ALBERTSONS

: ZC lab

14 An Emppteyee of MOSS BERG INJURY LAWYERS

20
21
22
23
24
25
26
27

28

 

 

 
